     Case 3:20-cv-00704-HTW-LRA Document 19 Filed 11/16/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

L.B., by and through her parents and
guardians, Michael Booth and Jennifer Booth,

                    Plaintiff,

       v.

SIMPSON COUNTY SCHOOL DISTRICT; the               Case No. 3:20-cv-704-HTW-LRA
BOARD OF EDUCATION OF SIMPSON COUNTY,
MISSISSIPPI; GREG PAES, Superintendent of
the Simpson County School District, in his
official and individual capacities; ROBERT
SANDERS, Assistant Superintendent of the
Simpson County School District, in his official
and individual capacities; and ANTOINETTE
WOODALL, Principal of Simpson Central
School, in her official and individual
capacities,

                   Defendants.

            NOTICE OF HEARING ON MOTION FOR PRELIMINARY INJUNCTION
   Plaintiff hereby gives notice that a hearing on the motion for preliminary

injunction has been set for Monday, December 14, 2020 at 9:30 AM CST before Judge

Henry T. Wingate. The hearing will be held in person at the Thad Cochran United

States Courthouse, 501 E. Court Street, Courtroom 6A, Jackson, MS, 39201.




   Respectfully submitted this 16th day of November, 2020.

s/ Tyson C. Langhofer
Tyson C. Langhofer*                          P. Sharkey Burke, Jr.
KS Bar No. 19241                             MS Bar No. 10436
Michael R. Ross**                            ANDERSON CRAWLEY &
TN Bar No. 035304                            BURKE, PLLC
ALLIANCE DEFENDING FREEDOM                   216 Draperton Court
20116 Ashbrook Pl., Ste. 250                 Ridgeland, MS 39157
Ashburn, VA 20147                            Telephone: (601) 707-8795
Telephone: (571) 707-4655                    Facsimile: (601) 707-8801
Facsimile: (571) 707-4656                    sburke@acblaw.com
tlanghofer@ADFlegal.org
mross@ADFlegal.org



                                         1
    Case 3:20-cv-00704-HTW-LRA Document 19 Filed 11/16/20 Page 2 of 3



David A. Cortman*
GA Bar No. 188810
ALLIANCE DEFENDING FREEDOM
1000 Hurricane Shoals Rd. NE
Suite D-1100
Lawrenceville, GA 30043
Telephone: (770) 339-0774
Facsimile: (700) 339-6744
dcortman@ADFlegal.org



                          Attorneys for Plaintiff

                         *Admitted Pro Hac Vice
                    **Pro Hac Vice application pending




                                    2
        Case 3:20-cv-00704-HTW-LRA Document 19 Filed 11/16/20 Page 3 of 3



                              CERTIFICATE OF SERVICE
   I hereby certify that on November 16, 2020, I electronically filed the foregoing

using    the   CM/ECF    system,    emailed    same   to   Wesla   Ann    Sullivan   at

wsleech@comcast.net, and mailed the same on November 16, 2020 via U.S. Postal

Service, First Class, to the following non-ECF participants:

   Wesla Ann Sullivan
   Attorney for Board of Education of Simpson County
   P.O. Box 575
   Mendenhall, MS 39114-0575


 Additionally, I hereby certify that the foregoing was mailed on November 16, 2020

via U.S. Postal Service, First Class, to the following five defendants:

   1 - Simpson County School District
   2 - Board of Education of Simpson County
   3 - Greg Paes, Superintendent
   4 - Robert Sanders, Assistant Superintendent
   5 - Antoinette Woodall, Principal
   111 Education Lane
   Mendenhall, MS 39114


Dated: November 13, 2020                              s/ Tyson C. Langhofer
                                                      Tyson C. Langhofer*
                                                      KS Bar No. 19241
                                                      ALLIANCE DEFENDING FREEDOM
                                                      20116 Ashbrook Pl., Ste. 250
                                                      Ashburn, VA 20147
                                                      Telephone: (571) 707-4655
                                                      Facsimile: (571) 707-4656
                                                      tlanghofer@ADFlegal.org

                                                      *Admitted Pro Hac Vice
                                                      Counsel for Plaintiff




                                           3
